Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

The examiner notes the objection to the drawings has been withdrawn.
The examiner notes the affidavit filed 3-22-2019, submitted as a Declaration under 37 CFR SEC 1.132 is being treated under 37 CFR 1.130(a) since this application is an AIA  application.
The examiner notes applicant’s Declaration overcomes the previously cited prior art reference to Seifert.
The examiner notes applicant’s arguments concerning the external microphones as claimed.  The examiner notes that the microphones as enabled by the specification are not located on the external surface but rather within a light fixture or other area within a car.  The examiner reads the external microphone as claimed as situated on or integrated with an external fixture of the car and situated to specifically capture sounds external to the car.
The examiner notes additional prior art to Every which additionally discloses an audio network with a microphone and an ADC module outputting to a CAN bus (Figs. 1-3).
The examiner notes the RCE filed 10-6-2020 was not filed with any claim amendments.  As such the examiner submits a final rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The following claims (1,13,23, and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 23, it is not clear what the difference between detection and identification as claimed.  If Identification refers to the process mentioned in para. 38 of applicant’s spec, then what would the claimed detection comprise ?






The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following claims and their respective depending claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As per claim 9, parent claim 1 recites that the digital signal does not comprise any digital auditory data, but claim 9 recites amplitude information of the audio signal as part of the digital signal, where amplitude information is digital auditory data. 
As per claim 19, it is rejected as per the claim 9 rejection above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The following claims 3,15,8,9,18,19,10,20,11,21,12,22,5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ekkizogloy et al (US 20180332389 A1) and further in view of Yoshioka et al (US 20130010980 A1) and further in view of Matsuoka et al (US 20160364963 A1).

As per claim 1, Ekkizogloy discloses a system for providing audio-derived information to a vehicle operator or vehicle control system of a vehicle (fig. 4), the system comprising:
N1-N4 are installed in or around the cabin of vehicle 410. However, microphones can be installed in any suitable location”, where being mounted ‘around’ a cabin is not ‘in’ a cabin, and hence is external to the vehicle cabin) for generating an analog signal (a microphone by definition produces an analog signal via a transducer) in response to sound waves external to the vehicle (para. 36 multiple audio signals); 
(b) a plurality of (respective) analysis modules (stage 440, where each respective microphone input into the stage 440 is a respective analysis module) associated with each microphone to convert each analog signal to a respective digital signal (the digital signals are sent on the signal processing bus to the processor 460), wherein the analysis module is configured to communicate the microphone signal to a vehicle data bus (para. 57, the CAN bus can be used in the computer system when implementing the system of fig. 4 as also shown in fig. 9 ) for communicating or transferring the digital signal to the vehicle operator or vehicle control system (the digital signal output from 440 is transferred to the control system/processor 460 in fig. 4 and/or the processors 904,912 in fig. 9 can comprise a can interface/bus as per para. 58 ).  

However, Ekkizogloy does not disclose that the microphones are ‘external’/externally facing (noting the examiner’s comments above), and
The analysis module functions to identify a sound of interest if present, and produce a digital signal which comprises a positive identification of the sound of interest, and not any digital auditory data;


Matsuoka teaches that microphones in a smart home system can communicate to a vehicle mounted client computer (para. 82), and teaches that the microphones can function to capture an audio signal, classify/identify/detect a signature event (positive identification of a sound) based on the detected audio (Fig. 6, the signature event), where the signature event (without any digital auditory data) is communicated to the server and client device (Fig. 6). It would have been obvious to one skilled in the art that the analysis modules of each microphone could analyze the captured audio to detect signature events/identify/detect the particular sounds for the purpose of identifying a particular event to a user in the vehicle.




As per claim 13, the system of the claim 1 rejection performs a method for providing audio-derived information to a vehicle operator or a vehicle control system of a vehicle, the method comprising the steps of.
20(a) using a plurality of externally facing microphones mounted on the vehicle (roof), each microphone generating an analog signal in response to sound waves external to the vehicle (the at least one microphone), 

identify a sound of interest if WSLEGAL\079347\00005\24563032v1present, and produce a digital signal which comprises positive identification of the sound of interest, and not any digital auditory data (as per the claim 1 rejection);
and (c) communicating each digital signal to a vehicle data bus to communicate or 25 transfer the digital signals to the vehicle operator or vehicle control system (as per the claim 1 rejection, the analysis module).

As per claim 23, the claim 1 and 13 rejections disclose a vehicular auditory sensing system to provide an input to a vehicle operator or a vehicle control system, comprising at least one externally facing microphone coupled to an analysis module configured to convert an analog signal produced by the microphone to a digital signal and configured to communicate the digital signal to a vehicle data bus5 for transferring the digital signal to the vehicle operator or the vehicle control system.  The bus may be a CAN bus (Ekkizogloy para. 57, the CAN bus can be used in the computer system when implementing the system of fig. 4) which is a known signaling protocol which by definition operates below 1Mbit/sec, where a CAN bus operating at 1Mbit/sec is a high speed CAN bus. Further, wherein the digital signal comprises confirmation of detection or identification of a target sound and not any digital auditory data (positive identification as per the claim 1 rejection).

As per claims 3,15, the system comprises circuitry that combines the digital signals of the plurality of analysis to produce a combined signal, and presents the combined signal to a 

As per claims 8,18, the analysis module comprises a computer processor configured to identify/detect/analyzing a target sound, and the digital signal communicated to the vehicle data bus comprises confirmation of identification or detection of the target sound (Ekkizogloy para. 29, an audio source is determined and isolated).
As per claims 9,19, the analysis module of the at least one microphone determines amplitude information of the analog signal, and wherein the vehicle data bus is operatively connected to the computer processor to transfer the amplitude information to the vehicle control system (the A/D 440 in Ekkizogloy is a computer processor that detects the analog amplitude information and converts it to digital and transfers it to the CAN bus as per the claim 1 rejection).
As per claims 10,20, the vehicle data bus operates in accordance with a Controller Area Network (CAN) bus protocol or a Local Interconnect Network (LIN) bus protocol as per the claim 1 rejection.
As per claims 11,21, further comprising a central console configured to periodically send a synchronization pulse to all the microphones connected on the vehicle data bus (the microprocessor 460 requires a master clock, where all the digital stages, including the A/D stages 440 for each microphone require a clocking signal/synchronization pulse in order to function as a synchronized digital system, where the means to provide the clocking signal is part of the central console/microprocessor as shown in figs. 4 or the processor shown in fig. 9), where the synchronization pulse causes each microphone to reset a time counter to synchronize 
As per claims 12,22, each analysis module is configured to include a time stamp in the digital signal, and the central console is configured to determine a direction of a target sound based on the timestamps from each analysis module (claim 15 of Ekkizogloy, determining a location of a source of the first audio data based on the calculated phase differences, where the phase difference is comprised of the difference between time stamps of the digital microphone signals, and where the location is a direction of the target sound as it is used to adjust the directional focus of the microphones as per claim 14), which is based on receiving confirmations/digital signaling form each of the analysis modules because the timestamps must be signaled before they can be processed.

As per claim 14 (claim cancelled), the at least one microphone comprises a plurality of microphones attached at different locations on the vehicle and each connected to the same vehicle bus as shown in Ekkizogloy Figs. 4,9.

As per claim 5, Ekkizogloy discloses microphones disposed about a car but does not specify at least one microphone is integrated with a side mirror of the vehicle.
Yoshioka discloses a vehicle audio system and teaches that microphones can be integrated with the side mirrors in order to sense vehicle sounds (para. 73).  It would have been obvious to one skilled in the art to implement microphones in the side mirrors in order to better capture vehicle sounds.

The following claims 6,16,7,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy et al (US 20180332389 A1) in view of Yoshioka et al (US 20130010980 A1) as applied to claims 1, 13, and further in view of Inoue et al (US 20040258252 A1).


As per claims 6,16, Ekkizogloy discloses an A/D converter for the analog microphone as per the claim 13 rejection, but does not disclose the system comprises an amplifier operatively connected to the at least one microphone for amplifying the analog signal.
Inoue discloses a vehicle audio system and teaches that the microphone uses an amplifier 23 (fig. 1) and filter on the analog signal.  It would have been obvious to one skilled in the art to implement an amplifier and filter for each microphone for the purpose of setting the signal to a desired level via the amplifier and removing unwanted signal portions which is the purpose of a filter.
As per claims 7,17, further comprising at least one electronic filter 24 (Inoue fig. 1) operatively connected to each microphone for filtering frequencies of the analog signal.






The following claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy et al (US 20180332389 A1) in view of Yoshioka et al (US 20130010980 A1) as applied to claim 1, and further in view of Haulick et al (US 20090125311 A1).

As per claim 4, Ekkizogloy discloses an external microphone array for the vehicle but does not specify the at least one microphone is integrated with a housing of a light assembly of the vehicle.
Haulick discloses a microphone array for a vehicle and teaches that a particular microphone pattern can be achieved by mounting the microphones in the left or right tail light housing 102, the left or right headlight housing 206, a fog light housing, and a turn signal housing (para. 35).  It would have been obvious to one skilled in the art to implement the microphones in a light assembly housing for the purpose of allowing certain patterns of microphone arrays.


The following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy et al (US 20180332389 A1) in view of Yoshioka et al (US 20130010980 A1)  as applied to claim 23, and further in view of Folan et al (US 6570992 B1).

As per claim 24, Ekkizogloy discloses microphones mounted within the exterior of a car, but does not specify:
 an apparatus for physically filtering sound to the at least one microphone, the apparatus comprising:
(a) a front enclosure in front of the microphone, wherein the front enclosure defines an acoustic chamber in front of the transducer, and wherein the front enclosure defines at least one port opening allowing sound waves to travel into the acoustic chamber to the microphone; and 

	Folan discloses an apparatus for physically filtering sound to the at least one microphone (figs. 1-3) the apparatus comprising:
(a) a front enclosure (enveloping portion 5 fig. 2) in front of the microphone (formed by enveloping portion 5), wherein the front enclosure is cylindrical (enveloping portion 5 is cylindrical), parabolic, conical or prismatic and defines an acoustic chamber (the space in front of microphone 2) in front of the transducer (microphone 2), and wherein the front enclosure defines at least one port opening allowing sound waves to travel into the acoustic chamber to the microphone (inner surface 18 forms a port allowing acoustic waves into the chamber to the microphone); 

and (b) a sound-attenuating material disposed within the acoustic chamber to absorb sound entering the acoustic chamber before impinging on the transducer (Col 6 lines 25-35, the acoustic boot by definition insulates the microphone from audio and will absorb sound entering from the sides of the transducer, before impinging on the transducer ).
Folan teaches that this allows improved quality of audio transmission through the microphone (Col 6 lines 30-35).  It would have been obvious to one skilled in the art to implement the enclosure and acoustic boot to secure the microphones for the purpose of improved audio transmission.

	As per claim 25, the acoustic-chamber is cylindrical in shape (as shown in fig. 2) , and has a length in the forward direction and a width perpendicular to the forward direction, 

The following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy et al (US 20180332389 A1) in view of Yoshioka et al (US 20130010980 A1)  as applied to claim 23, and further in view of Folan et al (US 6570992 B1) as applied to claim 25 and further in view of Akino (US 20150382102 A1A1).

As per claim 26, the claim 1 and 24 rejections disclose the sound attenuating material/acoustic boot, but do not specify the sound-attenuating material attenuates sound waves having a frequency less than about 500 Hz.
Akino teaches that microphones can utilize acoustic chamber and use a metal fiber to form an acoustic resistance body (para. 16).  Akino teaches that this acoustic resistance allows for resistance at low frequencies (frequencies lower than about 500Hz) (para. 6).  It would have been obvious to one skilled in the art to design the microphone air chambers with metal fiber for the purpose attenuating desired frequencies.

As per claim 27, the sound-attenuating material comprises a porous or fibrous material (metal fiber).
As per claim 28, the sound-attenuating material comprises mineral wool, fiberglass, cellulose, or cotton (metal fiber is a form of mineral wool).


The following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy et al (US 20180332389 A1) in view of Yoshioka et al (US 20130010980 A1), and further in view of Folan et al (US 6570992 B1) and further in view of Akino (US 20150382102 A1) as applied to claims 23-28 and further in view of Thomas et al (US 20110296794 A1).

As per claim 29, Akino teaches the use of mineral wool with the microphone as per the claim 28 rejection but does not specify that the mineral wool comprises basalt.
Thomas discloses a sound insulating/soundproofing (col 1) system and teaches that mineral wool is well known to comprise basalt (para. 55), and also metal fibers (blast furnace slag).  It would have been obvious to one skilled in the art to implement a well known form of the mineral wool as the metal fibers taught by Akino, for the purpose of implementing the cited metal fiber based insulating function.


Response to Arguments

The submitted arguments filed 4-22-2020 have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 10, 2021